Exhibit 10.2.1
FIRST AMENDMENT TO THE GARDNER DENVER, INC.
SUPPLEMENTAL EXCESS DEFINED CONTRIBUTION PLAN
          WHEREAS, Gardner Denver, Inc. (“Company”) previously established the
Gardner Denver, Inc. Supplemental Excess Defined Contribution Plan (“Plan”) for
the benefit of a select group of management or highly compensated employees; and
          WHEREAS, the Company reserved the right to amend the Plan pursuant to
Article VIII thereof; and
          WHEREAS, effective September 15, 2008, the Company desires to amend
the Plan in certain respects;
          NOW, THEREFORE, effective September 15, 2008, the Plan is amended as
follows:
     1. Section 3.2 of the Plan is deleted in its entirety and is replaced with
the following:
          “3.2 Supplemental Basic Contributions. As of the last day of each
month, the Supplemental Basic Accounts (pre-tax) of each Participant shall be
credited with Supplemental Basic Contributions equal to the Basic Contributions
that would have been contributed to the Gardner Denver Retirement Savings Plan
on his behalf for such month except for the provisions of Sections 401(k),
401(a)(17), 402(g) and Section 415 of the Code and that were deferred from his
Compensation in accordance with a duly executed and filed Compensation reduction
authorization form; provided, that:
               (1) in no event shall Supplemental Basic Contributions when added
to the amount of Basic Contributions for such Participant for such month under
the Gardner Denver Retirement Savings Plan exceed the maximum percentage of such
Participant’s Compensation permitted to be deferred under the Gardner Denver
Retirement Savings Plan on behalf of such Participant;
               (2) a Participant’s election to participate in this Plan and
election with respect to the percentage or amount of Compensation to be deferred
under the Gardner Denver Retirement Savings Plan shall be properly filed, as
prescribed by the Company, but in no event later than the day immediately
preceding the first day of the calendar year to which it relates (or, with
respect to a new Participant who does not already participate in a deferred
compensation arrangement that would be aggregated with this Plan for purposes of
Section 409A of the Code, within the first 30 days after becoming eligible but
only with respect to amounts paid for services performed after the effective
date of such election), irrevocable with respect to Compensation payable during
the calendar year and may only be changed by the filing of a new duly executed
Compensation reduction authorization form for the following calendar year; and
               (3) in no event shall Supplemental Basic Contributions include
any portion of any Compensation payable under the MIP.”

1



--------------------------------------------------------------------------------



 



     2. Section 3.5 of the Plan is deleted in its entirety and replaced with the
following:
     “3.5 Supplemental MIP Contributions. To the extent the MIP provides for
performance-based compensation as determined under Section 409A of the Code, a
Participant may make a separate election with respect to the percentage or
amount of Compensation payable under the MIP to be deferred under the Plan,
which shall be properly filed, at such time and in such form as prescribed by
the Company, but in no event later than six months before the end of the
applicable performance period, provided that the Participant performs services
continuously from the later of the beginning of such performance period or the
date the performance criteria are established through the date an election is
made under this Section and provided further that in no event may an election to
defer compensation payable under the MIP be made after such Compensation has
become readily ascertainable (or, with respect to a new Participant who does not
already participate in a deferred compensation arrangement that would be
aggregated with this Plan for purposes of Section 409A of the Code, within the
first 30 days after becoming eligible but only with respect to amounts paid for
services performed after the effective date of such election. For this purpose,
an election shall only apply to an amount equal to the total amount of
Compensation payable under the MIP for the applicable performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period). Notwithstanding any provision in this Plan to the contrary, no portion
of a Participant’s Compensation payable under the MIP shall be deferred under
this Plan unless a Participant makes a separate election with respect to the
percentage or amount of Compensation payable under the MIP in the manner
described in this Section 3.5. The Supplemental MIP Account of each such
Participant who makes a valid election hereunder shall be credited with an
amount equal to the percentage or amount of Compensation payable under the MIP
that such Participant has made a valid election to defer hereunder.”
          IN WITNESS WHEREOF, the Company has caused this Amendment to be
executed on its behalf this 5 day of December, 2008 by its undersigned duly
authorized officers.
GARDNER DENVER, INC.
/s/ Barry Pennypacker
Barry Pennypacker
Title: President & CEO
/s/ Helen Cornell
Helen Cornell
Title: Executive Vice President, Finance and CFO

2